Citation Nr: 0948327	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals, 
bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from June 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to afford 
the Veteran all due process and to comply with VA's duty to 
assist in providing the Veteran with an appropriate VA 
examination.

The Veteran is claiming that he has cold injury residuals to 
his upper extremities due to exposure to extreme cold while 
serving during World War II in Germany.  The Veteran alleged 
in his Notice of Disagreement that his hands were exposed to 
extremely cold temperatures while he served in Central 
Europe.  He complained of pain, tingling, numbness and cold 
sensitivity in the bilateral upper extremities ever since 
this time in World War II.  In addition, the Board notes that 
VA treatment records show that the Veteran has osteoarthritis 
in both hands as shown on x-ray in April 2007.  

Initially the Board finds that the evidence of record is 
consistent with the Veteran's report of being exposed to 
extreme cold during his service in Central Europe.  The 
Veteran's DD214 indicates he was in Central Europe from March 
1945 to May 1946.  His military occupational specialty was 
Car Carpenter Railway 046.  His Separation Qualification 
Record indicates the Veteran served with Company C, 766th 
Railway Shop Battalion in the United States, France and 
Germany.  In this MOS, the Veteran constructed, assembled and 
repaired wooden and steel freight and passenger cars, laid 
out and built wooden frames from blueprints or sketches, and 
cut and shaped wood in fabricating and repairing wood parts 
in military railway repair shops; operated woodworking 
machinery and used carpenter's hand tools' drove rivets and 
assembled trucks some; and laid floors, built window and door 
frames, put on siding and did some plumbing to cars.  He also 
drove trucks up to 21/2-ton capacity.  The Board finds that it 
is reasonable to conclude that at least some of these tasks 
would have required him to work outdoors including during 
periods of cold weather.

The Veteran's service treatment records indicate that, in 
August 1945, he was stationed in Darmstadt, Germany.  He was 
treated at the 27 Evacuation Hospital, which the Board takes 
judicial notice was set up in Starnberg, Germany, at that 
time.  The Veteran's presence in Germany during the winter of 
1945-1946 would be consistent with his report of exposure to 
cold weather.  

Thus, based upon this evidence, the Board finds that there is 
a plausible basis to conclude that the Veteran was exposed to 
cold weather while serving in Central Europe (specifically 
Germany) during the winter of 1945-1946.  However, the 
medical evidence fails to establish that the Veteran 
currently has any residuals of cold injuries involving his 
bilateral upper extremities that can be linked to his 
exposure to cold weather during service.  Although the 
Veteran has reported symptoms he relates to cold injuries, a 
medical opinion is needed to determine whether the Veteran's 
has any current residuals and, if so, if they are related to 
cold exposure in service. 

The Board notes that VA has recognized that cold 
sensitization, joint pain or stiffness, and arthritis may be 
signs and symptoms of cold injury.  See VA Manual M21-1, Part 
III, Subs. iv.4.E.21.b.  However, the VA treatment records in 
the claims file also show the Veteran has generalized 
osteoarthritis including in his knees, hips, spine and 
shoulders, in addition to his hands.  These same treatment 
records fail to show any reports of the other symptoms of 
cold injury reported by the Veteran in his Notice of 
Disagreement, although the Board notes that the Veteran is 
competent to report symptoms of pain, stiffness and cold 
sensitization.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Thus, the Board finds there is sufficient evidence to require 
providing the Veteran with an appropriate VA examination to 
determine what, if any, current cold injury residuals he may 
have and, if so, whether they are etiologically related to 
exposure to cold weather during the Veteran's military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that the threshold for establishing that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service is low for there need 
only be evidence that "indicates" that there "may" be a nexus 
between the current disability and military service).  

The Board notes that the Veteran has requested that he be 
provided with a Cold Injury Protocol examination.  The 
Veteran is hereby advised that it is incumbent upon him to 
submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination related to 
his claim for service connection for 
cold injury residuals to the bilateral 
upper extremities.  The claims file 
must be provided to and reviewed by the 
examiner, who must indicate in his/her 
report that said review has been 
accomplished.

After reviewing the claims file and 
examining the Veteran, the examiner 
should render a diagnosis of any 
existing residuals related to cold 
injury to the bilateral upper 
extremities.  If any, the examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that the Veteran's current 
cold injury residuals to the bilateral 
upper extremities are related to 
exposure to cold weather during the 
Veteran's service in Central Europe 
(specifically Germany) during the 
winter of 1945-1946.  In rendering an 
opinion, the examiner must address the 
Veteran's statements as to a continuity 
of symptoms.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  

2.  Thereafter, the Veteran's claim 
should be readjudicated.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



